Case 2:12-cv-06276-JS-SIL Document 259-1 Filed 07/17/20 Page 1 of 5 PageID #: 13695




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  – – – – – – – – – – – – – – – – –– – – – – – x
  STATE OF NEW YORK,                           :
                                               :
                               Plaintiff,      :
                                               :
          v.                                   :   2:12-cv-06276 (JS) (SIL)
                                               :
  MOUNTAIN TOBACCO COMPANY,                    :
  d/b/a KING MOUNTAIN TOBACCO                  :
  COMPANY INC.,                                :
                                               :
                               Defendants.     :
  – – – – – – – – – – – – – – – – –– – – – – – x



                       DECLARATION OF TRUMAN JAY THOMPSON

         Pursuant to 28 U.S.C. § 1746, Truman Jay Thompson declares as follows:

         1.      I am Chief Executive Officer and Vice-President of the Board of Directors of

  Defendant Mountain Tobacco Company, d/b/a King Mountain Tobacco Company Inc. (“King

  Mountain”). I respectfully submit this Declaration in support of King Mountain’s July 17, 2020

  Memorandum of Law in opposition to Plaintiff’s Motion for Partial Final Judgment and Other

  Relief dated June 17, 2020.

         2.      I am a Certified Public Accountant, with experience at a number of accounting

  firms. Previously, I served as the CEO of Wheeler Enterprises, Inc. (“Wheeler Enterprises”), the

  Yakama Nation incorporated business entity which oversaw nearly all of Delbert Wheeler’s

  business ventures. In that capacity, I also served as CEO of King Mountain from April 2013 to

  July 2014.

         3.      Delbert Wheeler died on June 30, 2016. He was survived by his wife Trina Ann

  Wheeler (“Trina”) and many children, including Kamiakin Wheeler and his younger sister
Case 2:12-cv-06276-JS-SIL Document 259-1 Filed 07/17/20 Page 2 of 5 PageID #: 13696




  Terryanna Wheeler (“Terryanna”). After Delbert’s death, Trina and Terryanna were appointed

  co-administrators of Delbert’s estate. Kamiakin Wheeler challenged the distribution of the estate

  in Yakama Nation Court, which rejected the challenge and distributed Delbert’s estate in large

  part to Trina. As part of the probate proceedings, which concluded on August 27, 2018, the

  Yakama Nation Court awarded sole ownership interest in Wheeler Enterprises to Trina, which

  included a 100% ownership interest in King Mountain. I understand that Delbert Wheeler

  bequeathed no property to his son Kamiakin. In those states where it was then shipping

  cigarettes, King Mountain took all pertinent actions to communicate the ownership change to

  regulators.

          4.      Since the Court issued its Judgment (September 5, 2017), King Mountain has

  continued to manufacture and ship tobacco products, but it has not made any sales to or within

  New York, including to any Indian-owned or Indian-located entities.

          5.      In the transition period immediately following Mr. Wheeler’s death, Kamiakin

  Wheeler served as an officer and director of King Mountain. After approximately eighteen

  months of Kamiakin Wheeler’s leadership of King Mountain, he was removed as officer and

  director of King Mountain, on January 16, 2018. See King Mountain Unanimous Shareholders

  Consent, dated January 16, 2018, attached hereto as Exhibit A (removing Kamiakin Wheeler as

  director). At that time, Kamiakin Wheeler was permitted to remain a King Mountain employee

  and signed an employment contract with the company. 1




  1
   Kamiakin’s Wheeler’s public LinkedIn page relied upon by the State in the Declaration of John Oleske
  (Dkt. 255, ¶ 10 and Ex. 1) and New York’s brief (Dkt. 256 at 5-6) does not accurately reflect his service
  at King Mountain. For example, after Kamiakin Wheeler was removed as an officer and director of King
  Mountain, he remained employed by King Mountain as the Chief of Marketing Operations, not as the
  CEO.

                                                      2
Case 2:12-cv-06276-JS-SIL Document 259-1 Filed 07/17/20 Page 3 of 5 PageID #: 13697




         6.      In March 2018, as part of a newly installed professional management team, I

  returned to Wheeler Enterprises, as its General Manager. In that capacity, I also became CEO of

  King Mountain and Vice-President of King Mountain’s Board of Directors.

         7.      I eventually became aware that while Kamiakin Wheeler remained employed by

  King Mountain he repeatedly acted adverse to the company. Specifically, during his

  employment with King Mountain, Kamiakin Wheeler took steps to compete with King Mountain

  through the incorporation of Lone Warrior Holdings, Inc. (“Lone Warrior”) and by leveraging

  King Mountain’s business for his personal benefit. In addition, without disclosing it to King

  Mountain, Kamiakin Wheeler registered trademarks in the name of Lone Warrior -- including

  “Chieftain,” “Yakama,” “Rainier,” and “Kamiakin” -- that are now being used to compete

  against King Mountain.

         8.      On August 20, 2018, Kamiakin Wheeler was terminated from his employment at

  King Mountain, for cause, as was Kanim James (another former King Mountain officer, director,

  and employee).

         9.      In January 2019, King Mountain became aware of reports that “Yakama” and

  “Rainier” brand cigarettes -- resembling King Mountain trademarks, such as a strikingly similar

  Washington-state mountain imagery -- were being sold at various locations, including in

  reservation smoke shops in New York. Wheeler Enterprises, on behalf of King Mountain, hired

  an investigator to surveil the reservation smoke shops to document the sale of Lone Warrior’s

  product. The investigation determined that trademarks for these brands were registered by Lone

  Warrior, while the manufacturer was identified as Jacobs Tobacco Company of New York.

  Further investigation demonstrated that the promotional effort utilized slogans -- e.g., “The King

  is Back” and “The King of the Mountain Has Returned” -- that gave the indication that the



                                                  3
Case 2:12-cv-06276-JS-SIL Document 259-1 Filed 07/17/20 Page 4 of 5 PageID #: 13698




  product was from King Mountain. The investigative report prepared for Wheeler Holdings and

  dated November 11, 2019 is attached as Exhibit 5 to Declaration of John Oleske (Dkt. 255).

          10.     In November 2019, King Mountain sued Lone Warrior and Kamiakin Wheeler

  (among others) in Washington State court and alleged twelve causes of action, including breach

  of employee fiduciary duty, breach of contract, tortious interference with contractual

  relationship, tortious interference with prospective business expectancy, conversion, trespass to

  chattels, unjust enrichment, unfair competition under state law, and replevin. See Complaint,

  King Mountain Tobacco Company, Inc. v. Kamiakin Wheeler et al., Case No. 19-2-04309-39

  (Wash. Super. Ct., Yakima Cnty.), attached hereto as Exhibit B. The trademark registrations and

  sale in New York of the “Rainier” and “Yakama” brands were part of the basis for the

  allegations King Mountain brought against Lone Warrior and Kamiakin Wheeler. See Ex. B ¶¶

  4.56-4.59, 4.84. That litigation remains pending.

          11.     As part of the discovery process in that litigation, Lone Warrior admitted, in a

  sworn response to an interrogatory, that “Rainier” branded cigarettes were being sold in New

  York State. See Defendant Lone Warrior Responses to Plaintiff’s First Set of Interrogatories and

  Request for Admission, dated May 27, 2020, attached hereto as Exhibit C (in Interrogatory 9,

  asked by King Mountain to identify the locations where tobacco products with the “Rainier”

  mark are being sold, Lone Warrior responded: “Any such products are only currently sold on

  reservations located within the State of New York. Jacobs Tobacco sells to Nations Trading and

  Nations Trading distributes the product.”). 2


  2
    In October 2019, an enrolled member of the Yakama Nation, unrelated to King Mountain, initiated a suit
  against Jacobs Tobacco Company, the manufacturer of “Yakama” cigarettes, in the United States District
  Court for the Eastern District of Washington seeking a declaration that the manufacturer was unlawfully
  using the trade name of the Confederated Tribes and Bands of the Yakama Nation, which hold several
  registered trademarks for the name Yakama, and a permanent injunction preventing further manufacture.
  (continued…)
                                                     4
Case 2:12-cv-06276-JS-SIL Document 259-1 Filed 07/17/20 Page 5 of 5 PageID #: 13699



        12.     Concerned that New York State authorities might see "Yakama" and "Rainier"

 brand cigarettes sold in New York, confuse them for King Mountain's brand, and conclude that

 King Mountain was violating the Court's Judgment, King Mountain, through its counsel, on

 November 19, 2019, informed State counsel that "Yakama" and "Rainier" branded cigarettes that

 were not manufactured or sold by King Mountain were being sold at reservation smoke shops in

 New York, and shared the November 11, 2019, investigative report prepared for Wheeler

 Holdings. The Report identified the entity of focus as Lone Warrior, not "someone," as New

 York's brief argued (Dkt. 256 at 7).

        13.     King Mountain had and has nothing to do with the cigarette rolling machines

 apparently purchased by Lone Warrior and described in the Declaration of John Oleske (Dkt.

 255, ~ 11 & Exhibits 3-4) and New York's brief (Dkt 256 at 6). My understanding is that those

 machines were leased to Diamond Mountain Manufacturing located in Herlong, California, in

 October 2018, post-dating Kamiakin Wheeler's employment with King Mountain. Diamond

 Mountain Manufacturing is unaffiliated with King Mountain.

        I declare under the penalty of perjury that the foregoing is true and correct to the best of

 my knowledge.

 Dated: July 17, 2020
        Selah, Washington




 This suit was discontinued in February 2020 when the defendant voluntarily ceased manufacture of
 "Yakama" cigarettes. See Toobshudud v. Jacobs Tobacco Company, Case No. 1: l 9-cv-03246 (E.D.
 Wash.).

                                                   5
